Citation Nr: 1503647	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a bilateral knee disability, to include as aggravated by service-connected pes planus.

3.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to January 1958.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Las Vegas RO.  

In an August 2013 decision, the Board reopened a previously denied claim of entitlement to service connection for hypertension.  The underlying claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, as were the remaining issues then on appeal - entitlement to service connection for a heart disorder, flat feet, and a bilateral knee disability.  

While the matter was in remand status, in an April 2014 rating decision, the AOJ granted service connection for intermittent premature ventricular contractions (paroxysmal) and for hypertension and assigned initial 10 percent and noncompensable ratings, respectively, effective July 19, 2007.  The grant of service connection for intermittent premature ventricular contractions (paroxysmal) and for hypertension constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for a heart disability and hypertension.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The record currently available to the Board, including the Veteran's Virtual VA and VBMS files, contains no indication that the Veteran initiated an appeal with the initial rating or effective date assigned for his service-connected heart disability.  Thus, those matters are not in appellate status.  In May 2014, however, the Veteran submitted a notice of disagreement with the initial rating assigned for his service-connected hypertension.  The available record contains no indication that the AOJ has issued a Statement of the Case addressing this matter.  A remand is therefore necessary with respect to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

In June 2014, the Board again remanded the matter for additional evidentiary development and due process considerations.  While the matter was in remand status, in an October 2014 rating decision, the AOJ granted service connection for bilateral pes planus and assigned an initial noncompensable rating, effective July 19, 2007, and an initial 10 percent rating from August 25, 2014.  Again, the grant of service connection for pes planus constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for flat feet.  Grantham, 114 F. 3d at 1158.  The record currently available does not indicate that the Veteran has disagreed with the initial rating or effective date assigned.  Thus, these matters are not in appellate status.  

In December 2014, the Veteran filed a claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  The record available to the Board contains no indication that that the AOJ has considered this matter as of yet.  Thus, the Board does not have jurisdiction over the issue and it is referred for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As noted, a remand is necessary with respect to the issue of entitlement to an initial compensable rating for hypertension.  This issue is addressed in the remand portion of the decision below and is remanded to the AOJ.  



FINDING OF FACT

A bilateral knee disability was not present during the Veteran's active service, arthritis was not manifest to a compensable degree within one year of separation from active service, and the record indicates that the current bilateral knee disability is not causally related to his active service or any incident therein, or causally related to a service-connected disability, including pes planus.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in active service, is not presumed to have been incurred in active service, and is not proximately due to, the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In a June 2008 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An additional notification letter was provided to the Veteran in August 2013.  Since the issuance of the August 2013 letter, the RO has reconsidered the claim, including in the April 2014 and October 2014 Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Neither the Veteran nor his representative has argued otherwise.  

The Board notes that the Veteran's service treatment records (STRs) are unavailable.  Based on the efforts undertaken by the RO and the unambiguous responses received from the service department, the Board finds that further requests for STRs would be futile.  The record shows that the Veteran has been advised that his service records are unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty to him with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

In any event, the Board notes that the missing STRs are not critical to the claim.  As set forth in more detail below, the evidence does not show, nor has the Veteran contended, that a bilateral knee disability was present during his active service or that his current bilateral knee disability is related to an injury or other incident of service.  Rather, the evidence shows that the Veteran reports the onset of knee symptoms in the early 1970's or the 1980's, many years after service separation, and contends that his current bilateral knee disability is secondary to his service-connected pes planus.  Although the STRs do not appear to be critical to this claim, the Veteran is advised that in the event his STRs are located, his claim will be reconsidered at that time.

The record also includes all available post-service VA and private clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  The record also shows that in December 2013 and October 2014, the Veteran was afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2014).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  Neither the Veteran nor his representative has argued otherwise.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The examinations were conducted by qualified medical professionals.  Moreover, the examiners' opinions are predicated on a physical examination of the Veteran, consideration of his reported medical history, as well as full reading of all available records.  The examiners also provided a rationale for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran was also provided an opportunity to testify at a Board hearing before the undersigned Veterans Law Judge (VLJ).  During that hearing, the undersigned VLJ identified the issue on appeal and asked questions about the onset and development of the Veteran's bilateral knee disability.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.


Background

A review of the record shows that in September 1976, the Veteran submitted an original application for VA compensation benefits, seeking service connection for hypertension.  His application is silent for any mention of any other disability, including a bilateral knee disability.  Medical evidence assembled in connection with the claim is similarly silent for reference to a bilateral knee disability.  

In July 2007, the Veteran submitted claims of entitlement to service connection for multiple additional disabilities, including flat feet, which he indicated had been present since 1958.  Again, the Veteran's application is silent for any reference to a bilateral knee disability.  

In a lengthy January 2008 statement, the Veteran delineated multiple claimed in-service symptoms, including problems with flat feet and fallen arches.  The Veteran indicated that in addition to the conditions he had experienced in service, he now had additional disabilities, including a bilateral knee disability.  

In support of the Veteran's claims, the RO obtained private clinical records, dated from July 1973 to April 2005 showing treatment for multiple chronic conditions, including hypertension, diabetes, and gout.  But for a reference to a gout flare manifested by swelling in the left knee, these records are negative for complaints or abnormalities pertaining to the knees.  

Also in support of the Veteran's claim, the RO obtained VA clinical records, dated from July 2007 to July 2008 showing treatment for multiple disabilities, including obesity and moderate degenerative knee joints with arthralgia.  In pertinent part, these records show that in July 2007, the Veteran sought treatment for bilateral knee pain which he reported had been increasing over the past few years.  X-ray studies showed mild to moderate degenerative changes, bilaterally.  At a January 2008 physical therapy consultation, the Veteran reported that he had knee pain of gradual onset which he felt was secondary to his bilateral flat feet.  

In response to a request for additional information from the RO, in a June 2008 statement, the Veteran claimed that "[d]uring my examination to my knees at the VA hospital in Long Beach, CA, the VA doctor stated that throughout the years of me having flat feet caused a secondary injury to my knees."  The Veteran further indicated that "[t]he VA doctor has diagnosed my knees problems as bilateral knee condition and is treating me currently."  

The Veteran was afforded a VA medical examination in December 2013.  He reported that during active service, he developed problems with his feet while on long marches.  He indicated that he was told at that time that he had flat feet and was prescribed orthotics.  He indicated that he had had foot troubles since service and pes planus was diagnosed in 2007.  The Veteran also reported that he started having left knee pain in 2005 with periodic swelling.  He indicated that osteoarthritis was diagnosed in 2007.  The Veteran denied issues with his right knee.  In reviewing the record, the examiner noted that X-ray studies had shown mild to moderate degenerative changes, bilaterally.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's bilateral knee disability, to include degenerative joint disease, is less as likely as not caused or aggravated by his flat feet.  He explained that although pes planus could, in theory, make the possibility of knee osteoarthritis more likely, in the Veteran's case, his osteoarthritis was a common age-related occurrence, irrespective of his flat feet.  Additionally, the examiner noted that the Veteran's post service employment in law enforcement may also have aggravated the knee condition rather than his flat feet.  

In pertinent part, additional VA clinical records dated to March 2013 show that the Veteran received continued treatment for multiple disabilities.  In September 2012, the examiner noted that the Veteran had a history of gout diagnosed five years prior.  Since that time, he had had gout attack in multiple joints, including his knees.  The assessment was chronic polyarticular tophaceous gout with frequent flare ups.  In October 2012, the Veteran was seen in connection with his complaints of joint pain and swelling in the left knee for the past one week.  The assessments included chronic polyarticular tophaceous gout with frequent flare ups.

At his May 2013 Board hearing, the Veteran testified that he had not had any problems with his knees in service.  He indicated that he first started noticing knee pain in the 1980's.  He testified that he eventually sought VA medical treatment.  He indicated that he had never received private medical care for his knees.  The Veteran indicated that he had undergone X-ray studies at a VA medical facility and was advised that his knees were bad.  The Veteran further testified that his VA treatment provider had advised him that because he was out of alignment from flat feet, that had caused his knees to get bad.

At an October 2014 VA medical examination, the Veteran reported that he began to have bilateral knee pain around 1972 or 1973.  He indicated that he began to see a civilian doctor for his knees in the 1980's.  After examining the Veteran and reviewing the record, the examiner concluded that it is less likely than not that the Veteran's current bilateral knee disability is proximately due to or aggravated by his service connected pes planus.  The examiner explained that flat feet were not generally regarded as a major risk factor or causative agent of knee degenerative joint disease.  He concluded that the Veteran's bilateral knee degenerative joint disease was more likely the result of a combination of age-related changes and being overweight. 

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Finally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for a bilateral knee disability, which he claims is secondary to his service-connected pes planus.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As set forth above, the record contains no indication that a bilateral knee disability was present during active service; that arthritis of the knees was manifest to a compensable degree within one year of separation from active duty; or that the Veteran's current bilateral knee disability is causally related to his active service or any incident therein.  Indeed, the Veteran does not contend otherwise.  Rather, he acknowledges that his bilateral knee disability arose well after service and seeks service connection secondary to his service-connected pes planus.  

As discussed in detail above, the record on appeal contains December 2013 and October 2014 VA medical opinions from two different examiners, both of whom concluded that it is less likely than not that the Veteran's current bilateral knee disability is causally related to his service-connected pes planus.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have the specialized expertise necessary to opine on the matter at issue in this case.  In addition, the examiners specifically addressed the Veteran's contentions, based their opinions on a review of the claims folder and an examination of the Veteran, and provided a rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Board notes that the other clinical evidence of record does not suggest that the Veteran's current bilateral knee disability is causally related to his service-connected pes planus.  

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that his VA treatment provider advised him that his bilateral knee disability is secondary to his service-connected pes planus.  The Board concludes, however, that the Veteran's statements do not outweigh the VA medical opinion evidence discussed above.  In that regard, the Board observes that the VA clinical records are entirely silent for any medical opinion linking the Veteran's current bilateral knee disability to his pes planus.  A review of the claims folder further indicates that the Veteran's recollections regarding his bilateral knee disability have proven inconsistent.  For example, he has given conflicting recollections regarding the date of onset of his knee symptoms (the early 1970's versus the 1980's versus 1995), as well as where he received treatment (from a VA provider only versus a private medical provider).  These inconsistencies tend to reduce the probative value of the Veteran's recollections.  

For these reasons, the Board finds that the most probative evidence shows that a bilateral knee disability was not present during service or for many years thereafter, nor is it causally related to his active service or any incident therein, nor is it causally related to any service-connected disability, including pes planus.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral knee disability.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disorder is denied.  


REMAND

Remand is required regarding the claim for service connection for a bilateral knee disability, on an aggravation basis for an addendum opinion.  Although medical opinions purported to address aggravation, the underlying rationale was based on a lack of causative factors.  Thus, no adequate opinion regarding aggravation has yet been provided.  

Remand is required regarding the claim for an increased evaluation for hypertension for issuance of a statement of the case.  In an April 2014 rating decision, the AOJ granted service connection for hypertension and assigned an initial noncompensable rating, effective July 19, 2007.  In May 2014, the Veteran submitted a notice of disagreement with the initial rating assigned.  The record currently available to the Board, including the Veteran's Virtual VA and VBMS files, contains no indication that the AOJ has issued a Statement of the Case addressing this matter.  A remand is therefore necessary.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to an initial compensable rating for hypertension.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2014).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain an addendum opinion from a suitably qualified VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disorder was aggravated by his service-connected pes planus.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


